DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/05/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 20Vitrano et al. (US 2012/0165455).
Regarding claims 1, 5 and 9-10, Vitrano discloses hot melt adhesive for packaging applications (paragraph 0013) comprising 30 to 70 wt.% of a metallocene catalyzed polyolefin polymer (paragraphs 0025-0026) having a density of 0.90 g/cc or less according to ASTM D792 and melt index of greater than 5 g/10 min as measured in accordance with ASTM D1238 with a weight of 2.16 kg and at 190 C (paragraph 0027), 15 to 50 wt.% of a tackifying resin (paragraph 0039), up to 30 wt.% of paraffin wax wherein the paraffin wax having a melting point of from about 130 to 170 F determined by ASTM D127-60 and 0.1 to 5 % of a stabilizer or antioxidant (paragraph 0050). Vitrano discloses that the viscosity of the adhesive is equal or less than 50,000 cp at 350 F (paragraph 0064), therefore it is clear that at a temperature of 300 F, the viscosity of the adhesive of Vitrano would be higher than 50,000 cp. Given that Vitrano discloses the same density and melt index of metallocene catalyzed polyolefin polymer, it is clear that the metallocene catalyzed polyolefin polymer of Vitrano would intrinsically possess the same melt enthalpy as presently claim. Further, given that the composition of hot melt adhesive of Vitrano is the same as claimed in present claim, it is clear that the adhesive of Vitrano would intrinsically possess the same properties as presently claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses the metallocene catalyzed polyolefin polymer is a copolymer of ethylene with C3 to C18 alpha olefins (paragraph 0026).
Regarding claim 3, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses the metallocene catalyzed polyolefin polymer is a copolymer of ethylene with octene (paragraph 0026).
Regarding claim 6, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses the metallocene catalyzed polyolefin polymer has a density of 0.90 g/cc or less (paragraph 0027).
Regarding claim 7, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses the tackifying resin has a softening point between 95 to 140 C (paragraph 0036).
Regarding claim 8, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses the tackifying resin is a polyterpene resins, i.e. non-polar, (paragraph 0035).
Regarding claim 11, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses an multiwall bag applications, i.e. article, comprising the adhesive of claim 1 (paragraph 0013).
Regarding claim 20, Vitrano discloses hot melt adhesive for packaging applications (paragraph 0013) containing 30 to 70 wt.% of a metallocene catalyzed polyolefin polymer (paragraphs 0025-0026) having a density of 0.90 g/cc or less according to ASTM D792 and melt index of greater than 5 g/10 min as measured in accordance with ASTM D1238 with a weight of 2.16 kg and at 190 C (paragraph 0027), 15 to 50 wt.% of a tackifying resin (paragraph 0039), up to 30 wt.% of paraffin wax wherein the paraffin wax having a melting point of from about 130 to 170 F determined by ASTM D127-60, 0.1 to 5 % of a stabilizer or antioxidant (paragraph 0050) and up to prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Claims 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitrano et al. (US 2012/0165455) in view of Heemann et al. (US 2010/0256274).
Regarding claim 12-14 and 16, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses an article but fails to disclose that the article is a polyethylene film and foodstuffs package. Vitrano further discloses that the adhesive provides superior hot tack, adhesion characteristics and flexibility (paragraph 0013).
Heemann discloses hot melt adhesive used in multilayer film laminate wherein the laminate is a polyethylene film and used in foodstuffs packaging (paragraphs 0043, 0045, claims 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art to replace the adhesive of Heemann with the adhesive of Vitrano in the multilayer layer laminate of Heemann to provide superior hot tack, adhesion characteristics and flexibility (paragraph 0013). 

Response to Arguments

Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
Applicant argues that the presence of an OBC in the formulation of Vitrano contributes to an adhesive having an activation temperature well above that claimed. However, it is noted that there is no evidence, i.e. data, to support applicant’s position regarding the presence of an OBC in the formulation of Vitro contributes to an adhesive having an activation temperature well above that claimed. Further, it is noted that the 
Applicant argues that the OBC grades as formulated and exemplified by Vitrano do not result in a low activation temperature. However, it is noted that the different grades of Infuse is only a few examples of OBC. There is nothing the reference of Vitrano that requires only Infuse tradenames OBC.
Applicant argues that the Office Action ignores the facts that the metallocene catalyzed polyolefin polymer has a melt enthalpy of 70 J/g or less. Further, applicant argues that no analysis has been provided showing that it would have been obvious to optimize the range of Vitrano’s base polymer’s melt enthalpy to a value within any particular range However, it is noted that the Office Action has not ignored the claimed limitation. Rather, It is stated in the Office Action that given that Vitrano discloses the same density and melt index of metallocene catalyzed polyolefin polymer, it is clear that the metallocene catalyzed polyolefin polymer of Vitrano would intrinsically possess the same melt enthalpy as presently claim. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada
Applicant argues the analogy examiner cited in the previous Office action is improper because the examiner is not citing to a product of identical composition in the prior art and therefore Vitrano does not teach melt enthalpy. The Patent and Trademark Office can require Applicant to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on Applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 U.S.P.Q. 431 (CCPA 1977). 
Regarding newly added claim 20, applicant argues that the term “consists essentially of” means that the claimed adhesive excludes constituents that affect the basic and novel characteristics of the claimed invention. While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787